Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 19 and 20 recite an adhesive strength using the unit Kgf/cm. However, this is not a conventional unit of measurement for strength of a film. Therefore, it is unclear what actual range of adhesive strength applicant intends to claim using this measurement. Thus, claims 19 and 20 are indefinite. It appears these adhesive strengths should be represented as Kgf/cm2.

Allowable Subject Matter
2.	Claims 1-18 are allowed. 
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the method of claim 1. In particular, the prior art fails to teach or suggest application of a coating comprising waterborne polyurethane crosslinked with an acrylic acid functionalized polysaccharide for inhibiting marine fouling of a surface. Claims 2-20 depend from claim 1 and are allowable or would be allowable for the same reasons. 
The following represents the closest prior art: 
Hamcerencu et al. (“New unsaturated derivatives of Xanthan gum: Synthesis and characterization”) teaches a synthesis of acrylic acid functionalized xanthan. Hamcerencu does not disclose these compounds in combination with a waterborne polyurethane or for use in antifouling applications.
Dunford et al. (U.S. Pat. No. 9290669) teaches waterborne antifouling compositions potentially comprising binder polymers, pigments, and zinc pyrithione as a preservative where the binder polymer may be a waterborne polyurethane. Dunford fails to teach or suggest the combination of polyurethane with a polysaccharide or a modified polysaccharide.
The Examiner also cites Rahman et al. (“Water-Erodible Xanthan-Acrylate-Polyurethane Antifouling Coating”) only to note that applicant’s statement regarding prior disclosures by the inventor has excluded this article as prior art.

Conclusion
	Claims 1-20 are pending.
	Claims 1-18 are allowed.
	Claims 19 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 17, 2022Primary Examiner, Art Unit 1717